DETAILED ACTION

Drawings
The replacement sheets of drawings, filed on August 26, 2022, have been reviewed by the examiner, and considered for examination purposes. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-7 & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goppion [US 9,345,341].  Goppion teaches of a museum showcase (1) comprising a base (2), a primary horizontal guide system (viewed as the “I” shaped (9) – fig. 3) placed on the base along a sliding direction (note fig. 2), and a case (fig. 1) enclosing a single exhibition space (60) and mounted on the primary horizontal guide system, wherein the case is divided into at least two modules (4’s) and each of the modules comprises two vertical side walls (5, 6) sealingly connected to an upper horizontal top panel (8) and to a lower horizontal bottom (23), wherein each module is mounted on the primary horizontal guide system so as to be slidable in the sliding direction (note fig. 2), wherein the at least two modules comprise two end modules (shown), wherein each end module further comprises a vertical end wall (7), the vertical end walls being sealingly connected to the vertical side walls, to the top panel and to the bottom in the respective module (disclosed), wherein each module further comprises an abutment profile (viewed as the peripheral profile of the opened end of each module – see fig. 2), that is directed towards another adjacent module and extends at a free edge of the bottom, of the top panel and of the vertical side walls, and further comprising a single exhibiting plane (3) extended within the case, above the bottom of the modules.  As to Claim 2, the museum showcase further comprising a secondary horizontal guide system (viewed as the “C” shaped (9) – fig. 3) placed between the single exhibiting plane and the bottom of the modules and extended in the same sliding direction as the primary horizontal guide system (shown).  As to Claim 4, a sealing gasket (20) extended as a ring along one of the abutment profiles of the two adjacent modules.  As to Claim 5, a locking mechanism (70, 71) to lock a module against an adjacent module.  As to Claim 6, a driving mechanism (shaft (30) of a motor – col. 5) that is active on the primary horizontal guide system to move the modules along the sliding direction.  As to Claim 7, the driving mechanism is motorized (via the motor).  As to Claim 9, the vertical side walls and/or the vertical end walls and/or the top panels are made of transparent material (defined as crystal that is made for viewing of the exhibited objects within the showcase).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Goppion in view of Allison [US 463,932].  Goppion teaches applicant’s basic inventive claimed showcase as outlined {mapped} above, but does not show the incorporation of an intermediate module within the assembly as prescribed by applicant.  Allison is cited as an evidence reference for the teaching of a showcase (fig. 1) having two outer sliding modules (10) and an intermediate module (central static module/structure) without end walls and having abutment profiles in order to mate with the abutment profiles of the two opposite sliding modules in an analogous art.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goppion so as to include an intermediate module in a manner similar to Allison’s teaching because this arrangement would enhance the versatility of Goppion’s showcase by allowing for more or longer objects to be exhibited within the showcase due to the increased length that the intermediate module would provide. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goppion.  Goppion teaches applicant’s basic inventive claimed showcase as outlined {mapped} above, but does not show the module’s sizing proportions in a manner as prescribed by applicant.  As to the vertical side walls height being lower than the width and / or the length of the top surfaces and bottoms, note the following: the position is taken that it would have been an obvious matter of personal preference to vary the shape or size of an element or to vary the distances between elements depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).  Furthermore, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.   Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Response to Arguments
Applicant's arguments filed August 26, 2022, with respect to the claims, have been fully considered; but are moot because the arguments do not apply to the reference as mapped within the current rejection.  Applicant’s amendments to the claims obviated the previous indefinite [clarity] issues; and as such, a review of the newly claimed subject matter yielded an enhanced understanding of the invention for prior art mapping purposes.  With respect to applicant’s remarks concerning the “lower horizontal bottom” limitation, the examiner notes that Goppion’s feature “23” meets the recitation since the claim merely sets forth a bottom with only a condition that the bottom is connected to the side wall.  With respect to applicant’s remarks concerning the “abutment profile”, the position is taken that the mapping as put forth is adequate since both the invention and prior art show edge portions of each module as being the abutting surfaces (shown on the inner edges of the modules within the respective fig. 2’s) and therefore each module would consist of an abutment profile.  As to the obviousness rejections, the position is taken that a prima facie case of obviousness has been established since applicants claimed invention only unites old elements with no change in their respective functions.  The claimed “inventive feature” concerns a slight constructional change in the prior art device that is deemed to come within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved can readily be foreseen.  Common sense directs one to look with care at a patent application that claims as innovation the combination of known devices according to their established functions, as such, the examiner has identified reasons that would have prompted a person of ordinary skill in the art to combine the elements in the same way as the claimed new invention does.  Consequently, the rejections are deemed adequate to support the legal conclusion of obviousness.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOH
September 12, 2022

/James O Hansen/Primary Examiner, Art Unit 3637